DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021, has been entered.
Election/Restrictions
Recall that Applicants elected Group I (claims 1-3 and 18-20) without traverse, in their Reply of December 19, 2019.
Recall that various prior art Markush search extensions have been conducted to-date on Applicants’ genus Formula I-B.
Applicants amended claim 1 to no longer permit Ra
In response, the Examiner has extended the Markush search extension of Formula I-B (for/during this Office Action) to any compound of Formula I-B of claim 1 wherein n of ring C is 0 (therefore ring C is 5-membered); carbonyl is present on ring C; Rb of ring C is H; ring C is substituted by two Rc, wherein each Rc is methyl; ring B is a 6-membered aromatic ring with 0 nitrogen atoms; ring A is a 6-membered phenyl ring with 0 ring N atoms; X is –OH; and Ra is H and methyl (this follows new disclaimer that at least one Ra is not H).  This retrieved an applicable prior art reference.  See “SEARCH 6” through “SEARCH 9” in enclosed search notes conducted with an expert STIC Searcher (John DiNatale)’s assistance.  Therefore, the Markush search extension will not be extended unnecessarily to additional species of Formula I-B of instant claim 1.
Furthermore, a review by inventor and assignee/owner name of the “SEARCH 6” through “SEARCH 9” search results did not retrieve any double patent references.
Moreover, a review of the PALM and PE2E SEARCH Database for the instant application’s inventor and assignee/owner names did not retrieve any new double patent art references for the elected species and Markush search extensions conducted to date.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The double patent and prior art searches have only been conducted on Applicants’ elected species and the Markush search extensions conducted to date, consistent with Markush search strategy.
Realize that many more rounds of RCE are likely required before this application can be allowed as additional Markush search extensions are required for Formula I-B due at least to multiple embodiments at each of variables:  n, Rb and Rc, ring C (with or a.  A similar number of embodiments/permutations for genus Formula I-A will require additional multiple RCEs for similar reasons.  Then, during rejoinder, the number of RCEs required will increase again due to similar permutations (mentioned above) for Formula I-B and then Formula I-A in each of (currently withdrawn) base method claims 4 and 14.
The elected species and Markush search extensions to date read on claims 1-3 and 18-20 (all elected Group I claims).
Recall, claims 4-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the invention of nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/19/2019.
If, in the next Office Action, a new prior art reference is found due to a Markush search extension of Formula I-B (or Formula I-A), that office action will properly be made FINAL.  MPEP 803.02(III)(D) applies here.  Furthermore, any new rejections necessitated by Applicants’ claim amendments can properly be made FINAL.  Also, any maintained rejections can properly be made FINAL.
Additional Markush search extensions and prior art searching will NOT be conducted in After Final.
Current Status of 16/290,136
This Office Action is responsive to the amended claim-set of March 30, 2021.
Claims 1-3 and 18-20 have been examined on the merits.  Claim 1 is currently amended.  Claims 2-3 and 18-20 are original.
Priority
Applicants identify the instant application, Serial #:  16/290,136, filed 03/01/2019, and having 1 RCE-type filing therein, which claims Priority from U.S. Provisional Application 62/636,957, filed 03/01/2018.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of March 30, 2021.
The Examiner has reviewed the claim amendments and Reply of 03/30/2021.
The rejection under 35 U.S.C. 102(a)(1) (paragraph 17 from previous Office Action) is withdrawn since Applicants amended claim 1 (upon which all other claims depend or are verbatim claimed) to no longer permit Ra to be halogen.
Response to Amendment
Claim Objections
Claim 1 is objected to for not clearly showing a bond linking the N ring heteroatom of ring C to Rb of formula I-A of claim 1.  Furthermore, this bond is barely visible in claim 1 Formula I-B.
Claims 2-3 and 18-20 are similarly objected to since these claims refer back to claim 1 but do not remedy the rationale underpinning the claim objection against claim 1.
Applicants are kindly asked to revise illustrations of Formulae I-A and I-B of claim 1 to clearly show a bond linking Rb to the ring C.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAAL (U.S. 5,019,587 A).
The reference SAAL teaches the compound 8:  
    PNG
    media_image1.png
    286
    644
    media_image1.png
    Greyscale
 (see col. 19), which is a species/compound of Formula I-B, wherein n of ring C is 0; carbonyl is present on ring C; Rb of ring C is H; ring C is substituted by two Rc, wherein each Rc is methyl; ring B is a 6-membered aromatic ring with 0 nitrogen atoms; ring A is a 6-membered phenyl ring with 0 ring N atoms; X is –OH; and Ra is H and methyl (this follows new disclaimer that at least one Ra is not H).  This anticipates instant claim 1.
instant claim 3.
Conclusion
Claims 2 and 18-20 are objected to for not clearly showing a bond linking the N ring heteroatom of ring C to Rb of formula I-A of claim 1.  Furthermore, this bond is barely visible in claim 1 Formula I-B.  See “Claim Objections” section, above.
Claims 1 and 3 are not presently allowable as written for this Markush search extension.
Realize the next Office Action can properly be made FINAL if in the next Office Action, a new prior art reference is found due to a Markush search extension of Formula I-B (or Formula I-A).  MPEP 803.02(III)(D) applies here.  Furthermore, any new rejections necessitated by Applicants’ claim amendments can properly be made FINAL.  Also, any maintained rejections can properly be made FINAL.
Additional Markush search extensions and prior art searching will NOT be conducted in After Final.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625